DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 10/7/2021.

Allowable Subject Matter
Claims 1-9, 11-18, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Chari US 9794143.  Chari discloses delivering video information over IP networks on a best-effort basis, during the encoding of video transport streams into video frames, a decoding time stamp can be generated that can be used by a video decoder to determine when to begin decoding the video frame data. Information from one or more video frames can be encapsulated in an IP packet, using the decoding time stamp, video encoding rate and video frame size, a time constraint value can be calculated and can provide an indication of the relative transmission priority for the best-effort IP delivery of IP packets containing encapsulated video.  
Prior art of record does not disclose, in single or in combination, receiving, by an aggregation device, via a digital communication interface, a plurality of encapsulated packets, each respective encapsulated packet of the plurality of encapsulated packets comprising a priority indicator and a packet to which the priority indicator corresponds; extracting a corresponding plurality of packets from the plurality of encapsulated 
Prior art of record does not disclose, in single or in combination a deep packet inspector that is configured to: receive a plurality of packets from a plurality of different computing devices destined for a plurality of different subscriber networks, the packets including packets that comprise voice over internet protocol (VoIP) packets and video packets; and for each respective packet: inspect contents of the respective packet; determine a packet priority for the respective packet based at least in part on the contents of the respective packet; generate an encapsulated packet that comprises the respective packet and a priority indicator indicative of the packet priority without modifying the respective packet; and transmit the encapsulated packet to the aggregation device; and an aggregation device comprising: a memory; and a processor device coupled to the memory, the processor device configured to receive, via a digital communication interface, the plurality of encapsulated packets from the deep packet inspector, each respective encapsulated packet of the plurality of encapsulated packets comprising a priority indicator and a packet to which the priority indicator corresponds; extract a corresponding plurality of packets from the plurality of encapsulated packets; generate a frame that comprises a subset of packets selected from the plurality of packets based at least in part on the priority indicators that correspond to the plurality of packets; and transmit the frame via a second communication interface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468